co Case 7:19-mj-08913-UA Document1 Filed 09/20/19 Page 1of5

Approved: CL (EL

Christopher D. Brumwell
Assistant United States Attorney

Before: HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

A CoB EG
’ Lunda BOF 4

am

UNITED STATES OF AMERICA SEALED COMPLAINT

- V. - Violations of
>: 21 U.S.C. 8§ 841 (a) (1),
MARK PINERO, 841(b) (1) (B), and 846

Defendant. COUNTY OF OFFENSE:
WESTCHESTER

SOUTHERN DISTRICT OF NEW YORK, ss.:

JUSTIN GRAY, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation,
and charges as follows:

COUNT ONE

1. From at least on or about September 18, 2019 up
to and including at least on or about September 20, 2019, MARK
PINERO, the defendant, intentionally and knowingly did combine,
conspire, confederate, and agree with others, to violate the
narcotics laws of the United States.%,

2, It was a part and object of the conspiracy that
MARK PINERO, the defendant, would and did distribute and possess
with intent to distribute a controlled substance, in violation
of Title 21, United States Code, Section 841{a) (i).

3, The controlled substance involved in the offense
was mixtures and substances containing 28 grams and more of
mixtures and substances containing a detectable amount of crack
cocaine, in violate of Title 21, United States Code, Section

841 (b) (1) (B).

1

(Title 21,. United States Code, Section 846)

The bases for my knowledge and the foregoing charges

 
Case 7:19-mj-08913-UA Document1 Filed 09/20/19 Page 2 of 5

are, in part, as follows:

4. I am a Special Agent with the Federal Bureau of
Investigation (“FBI”), and I have been personally involved in
the investigation of this matter. This Affidavit is based upon
my personal participation in the investigation, including my
review of pertinent documents and recordings, my participation
in surveillance, my examination of reports and records, and my
conversations with other law enforcement officers and other
individuals. Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

5. On or about September 16, 2019, a grand jury
sitting in this district returned an indictment (the
“Indictment”) charging Randy Sargeant, and others, with a
violation of 21 U.S.C. §§ 841(b) (1) (A) & 846 for conspiring to
distribute, and possess with intent to distribute, 280 grams and
more of crack cocaine from at least 2018 up to and including
September 2019. United States v. Randy Sargeant, et al., 19-cr-
666 {KMK). As set forth below, I believe that on or about
September 18, 2019, MARK PINERO, the defendant, agreed to help
Randy Sargeant conceal crack cocaine and powder cocaine from law
enforcement, and attempted to dispose of crack cocaine and
powder cocaine by placing it in a dumpster in Yonkers, New York.

 

6, On or about August 26, 2019, the Honorable Cathy
Seibel, United States District Judge for the Southern District
of New York, issued an Order of Interception authorizing the
interception and recording of wire and electronic communications
over a call number ending 2941 (collectively, the “2941 Wire”
and the “2941 Number,” respectively).

7. I believe that Randy Sargeant used the 2941
Number, for the following reasons, among others: in or about May
2019, a co-conspirator of Randy Sargeant told a confidential
informant (“the CI”) that the 2941 Number was Randy Sargeant’s
phone number. The CI then proceeded to purchase narcotics from
Randy Sargeant via the 2941 Number on at least two occasions.
These controlled purchases of narcotics all occurred within the
Southern District of New York, in Westchester County.

8. Based on my conversations with law enforcement

 

 
Case 7:19-mj-08913-UA Document1 Filed 09/20/19 Page 3 of 5

agents and my review of communications intercepted over the 2941
Wire,! I have learned, in substance and in part, that:

a. On or about September 18, 2019, at approximately
10:50 PM, Randy Sargeant, using the 2941 Number,
placed an outgoing call to 914-573-9892 {the “9892
Number”). I have reviewed a recording of this phone
call.

b. Based on my training, experience, and participation
in this investigation, I believe that the 9892
Number is used by Crystal Martinez—who is one of
Randy Sargeant’s co-defendants in the Indictment—
because it is subscribed in her name, and because in
a phone call intercepted over the 2941 Wire, Randy
Sargeant dials the 9892 number and calls the
individual on the other line “Crystal.”

 

ec. During the September 18, 2019, 10:50 P.M. call to
the 9892 Number, Randy Sargeant speaks to Crystal
Martinez, and tells her, in substance and in part,
“let me talk to Mark, put him on the phone.”
Subsequently, an individual I later identified as
MARK PINERO, the defendant, picks up the 9892 Number
and greets Randy Sargeant.

 

d. Randy Sargeant then tells PINERO to look for a car
making a U-turn and says, “coming back down the
block.” Randy Sargeant also tells PINERO, “they
coming down towards me right now.” Sargeant then !
tells PINERO, “call the cab and get the volume in
the bag now.” PINERO replies, in substance,
“alright.” Based on my training, experience, and
participation in this investigation, I believe that
“the volume” referred to a quantity of narcotics,
and that, in substance, Randy Sargeant was directing
PINERO to remove narcotics from 67 Van Cortlandt
because he was worried that law enforcement was
going to search that location.

 

 

 

9, On or about September 19, 2019, I and other
members of law enforcement spoke to MARK PINERO, the defendant.
T informed PINERO, in substance, that we had intercepted the

 

 

1 Where I refer to the contents of previously recorded
communications, my quotations and descriptions are based on
preliminary draft summaries and transcriptions, my review of the
recordings, and/or my discussions with other individuals.

 

3
Case 7:19-mj-08913-UA Document1 Filed 09/20/19 Page 4 of 5

phone call set forth in paragraph 8, above. In response, PINERO
said, in substance, that:

a. He lives at 67 Van Cortlandt Park Avenue, Yonkers,
NY (“67 Van Cortlandt”) with Crystal Martinez;

b. He was at 67 Van Cortlandt on September 18, 2019,
and he spoke to Randy Sargeant during the call
described in paragraph 8 above;

c. He removed a bag from 67 Van Cortlandt, and took it
with him in a cab.

10. On or about September 20, 2019, members of the
Yonkers Police Department recovered a black suitcase (the “Black
Suitcase”) from a dumpster in the vicinity of an apartment
building (the “Apartment Building”) in Yonkers, New York.
Attached to the Black Suitcase was a luggage tag bearing the
name “Sargeant, Ran.” Based on my conversations with members of
the Yonkers Police Department, I know that the Black Suitcase
was opened and searched, and. contained substances that appeared
to be crack cocaine, powder cocaine, and a white substance that
I know to be used in the preparation of crack cocaine. These
substances were field tested, and the results indicated that
they contained cocaine base and powder cocaine. Additionally,
these substances were weighed, and the crack cocaine weighed
approximately 4 grams, and the powder cocaine weighed
approximately 13.8 grams.

11. On or about September 20, 2019, I and other
members of law enforcement obtained surveillance video depicting
the lobby of the Apartment Building on or about the evening of
September 18, 2019. TI have reviewed that video surveillance,
and I know that at approximately 11:15 P.M., MARK PINERO, the
defendant, is carrying the Black Suitcase through the lobby of
the Apartment Building.

12. Based on my training, experience, and
participation in this investigation, I believe that on or about
September 18, 2019, Randy Sargeant directed MARK PINERO, the
defendant, to remove narcotics from 67 Van Cortlandt to prevent
law enforcement from discovering them. I further believe that
PINERO agreed to assist Randy Sargeant by removing narcotics
from 67 Van Cortlandt on or about September 18, 2019 in the
Black Suitcase. I believe that PINERO then attempted to dispose
of the narcotics in the Black Suitcase by placing it in the
dumpster in the vicinity of the Apartment Building.

 

 
Case 7:19-mj-08913-UA Document1 Filed 09/20/19 Page 5of5

13. Based on my training, experience, participation
in this investigation, and review of documents and reports, I
believe that it was reasonably foreseeable to MARK PINERO, the
defendant, that Randy Sargeant was transacting more than 28
grams of crack cocaine, based on the following reasons, among
others: Randy Sargeant sold over a half kilogram of crack
cocaine in two transactions, as alleged in the Indictment; Randy
Sargeant trusted PINERO to dispose of narcotics for him; PINERO
personally handled approximately 4 grams of crack cocaine as
well as 13.8 grams of powder cocaine and a substance used in
connection with cooking powder cocaine into crack cocaine; based
on my training, experience, and participation in this
investigation, I know that Randy Sargeant and his co-
conspirators use 67 Van Cortlandt, where PINERO lives, as a
location to prepare and distribute crack cocaine.

WHEREFORE, the deponent respectfully requests that
MARK PINERO, the defendant, be arrested and imprisoned or

bailed, as the case may be.

gugfin GRay Z
Spebial Agent
Federal Bureau of Investigation

 

Sworn to before me this
20 day of September, 2019

a

ne i a
gos . a ve ep OF g o Fes
OMee nie FRYE PPP Ethie fF “Fo

 

HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
